EXHIBIT 10.28

January 22, 2009

Q.E.P. Co., Inc.

Roberts Consolidated Industries, Inc.,

Roberts Holding International, Inc.,

Roberts Company Canada Limited,

Q.E.P. Zocalis Holding L.L.C.,

Boiardi Products Corporation,

Roberts Capitol, Inc.,

QEP-California, Inc.,

Q.E.P. Stone Holdings, Inc.,

1001 Broken Sound Parkway, NW, Suite A,

Boca Raton, Florida 33487

 

  Re: Forbearance Agreement

Ladies and Gentlemen:

Q.E.P. CO., INC., a Delaware corporation (“QEP”), ROBERTS CONSOLIDATED
INDUSTRIES, INC., a Delaware corporation, ROBERTS HOLDING INTERNATIONAL, INC., a
Delaware corporation, ROBERTS COMPANY CANADA LIMITED, a corporation amalgamated
under the laws of the province of Ontario, Canada, Q.E.P. ZOCALIS HOLDING
L.L.C., a Delaware limited liability company, BOIARDI PRODUCTS CORPORATION, a
Florida corporation, ROBERTS CAPITOL, INC., a Florida corporation,
QEP-CALIFORNIA, INC., a California corporation and Q.E.P. STONE HOLDINGS, INC.,
a Florida corporation (collectively “Borrower” or “you”) are obligated to BANK
OF AMERICA, N.A., (“BOA”) and HSBC BANK USA, NATIONAL ASSOCIATION, (“HSBC” and
together with BOA, the “Lenders” and each individually a “Lender”), and BANK OF
AMERICA, N.A., as agent for the Lenders, (hereinafter referred to as the
“Agent”) pursuant to that certain third Amended and Restated Loan Agreement
dated as of December 30, 2008 (as amended and in effect from time to time, the
“Loan Agreement”), whereby Lenders have extended certain loans and other
financial accommodations to Borrowers consisting of: (a) a commercial revolving
loan in the principal amount of up to $35,000,000(USD) evidenced by, in addition
to the Loan Agreement, that certain (i) Third Amended and Restated Revolving
Credit Note in the maximum original principal amount of up to $21,000,000 dated
December 31, 2008 and payable to the order of BOA (as amended and in effect from
time to time, the “BOA Revolving Credit Note”); and (ii) Second Amended and
Restated Revolving Credit Note in the maximum original principal amount of up to



--------------------------------------------------------------------------------

$14,000,000 dated December 31, 2008 and payable to the order of HSBC (as amended
and in effect from time to time, the “HSBC Revolving Credit Note” and together
with the BOA Revolving Credit Note, the “Revolving Credit Note”); and (b) a
mortgage loan in the outstanding principal balance as of June 10, 2008 of
$2,298,187.10 (CAD) as evidenced by, in addition to the Loan Agreement, that
certain (i) Amended and Restated Mortgage Note in the principal amount of
$1,328,912.25 (CAD) dated June 10, 2008 and payable to the order of BOA (as
amended and in effect from time to time, the “BOA Mortgage Note”); and
(d) Amended and Restated Mortgage Note in the principal amount of $919,274.85
(CAD) dated June 10, 2008 and payable to the order of HSBC (as amended and in
effect from time to time, the “HSBC Mortgage Note” and together with the BOA
Mortgage Note, the “Mortgage Note”) (hereinafter the Revolving Note and the Term
Note are collectively referred to as the “Notes”), which Notes are secured by,
among other things, a security interest in all the business assets of Borrower
as set forth in separate Security Agreements and secured by other Security
Documents each dated December 31, 2008 (as amended and in effect from time to
time, herein the (“Security Documents”) and which payment and performance, now
existing or hereafter arising, is guaranteed by Roberts Company Canada Limited
(“Guarantor”) pursuant to that certain Amended and Restated Agreement of
Guarantee by and between Agent and Guarantor dated December 31, 2008 and that
certain Guarantee dated December 30, 2008 by and between Agent and Guarantor
(together the “Roberts Guarantee”). Capitalized terms used herein and not
otherwise defined shall have the meanings given to such terms in the Loan
Agreement.

As you have previously been informed, the Loans are currently in default by
virtue of your failure to meet the requirements of Section 7.2 and Section 7.3
of the Loan Agreement for the quarter which ended November 30, 2008 (the
“Specified Defaults”). Notwithstanding the Specified Defaults, you have
requested that the Agent, on behalf of the Lenders, temporarily refrain from
accelerating the Loans, commencing litigation to seek collection of the Loans,
exercising any of its other rights and remedies to seek collection of the Loans,
and terminating the commitment relating to future advances under the Revolving
Loan. Subject to the conditions described below and your agreement to be bound
by the terms of this letter agreement as evidenced by your execution hereof, the
Agent is willing to agree as follows:

1. Agent will forbear from (i) accelerating the Loans, (ii) commencing
litigation to seek collection of the Loans, (iii) pursuing any of its other
rights and remedies to seek collection of the Loans, and (iv) terminating the
commitment relating to future advances under the Revolving Loan, for the period
from the date this letter agreement becomes effective through and including
March 16, 2009. This undertaking of the Agent to forbear will immediately
terminate if (a) you fail to fulfill any of the requirements of this letter
agreement; (b) there occurs a material adverse change in the financial condition
of any party obligated under the Loans; (c) there occurs a material adverse
change in the value or condition of any collateral securing the Loans; (d) a
petition in bankruptcy is filed by or against any Borrower, any Guarantor or any
party providing collateral for any of the Loans; (e) any statement,
representation or warranty made in or pursuant to this letter agreement or in
any agreement, document or instrument executed and delivered in connection
herewith or in connection with the Loan Agreement shall prove to be materially
untrue or misleading in any respects;



--------------------------------------------------------------------------------

(f) any Event of Default other than the Existing Defaults occurs under any of
the Loan Documents, including without limitation a failure of Borrower to
satisfy the requirements of Section 7.2 or Section 7.3 of the Loan Agreement for
the quarter ending February 28, 2009; (g) Borrower commences any litigation or
proceeding or otherwise brings or threatens any claim against the Lenders,
(h) Borrower fails to conduct and complete an inventory appraisal (using an
appraiser approved by the Agent) by February 17, 2009; (i) Borrower fails to
begin the process of selling the Canada Property by February 17, 2009;
(j) Borrower fails to complete and submit financial projections to the Agent by
February 17, 2009; (k) Borrower pays dividends on any of its shares of stock; or
(l) Borrower buys back any of Borrower’s currently outstanding stock. The period
beginning on the effective date of this letter agreement and ending on the
earlier of March 16, 2009 or the termination of the undertaking of the Agent to
forbear as permitted hereunder, as described in the preceding sentence, is
hereinafter referred to as the “Forbearance Period” and items (a) through
(l) above hereafter referred to individually as a “Forbearance Condition” and
collectively as the “Forbearance Conditions”).

2. By executing this letter agreement, each of you acknowledges and reaffirms
the Loans, your liability for repayment thereof and all previous grants of
collateral therefor. You acknowledge, agree and affirm that the Agent’s first
priority security interests and liens in the Collateral, shall continue to
secure all of your indebtedness to the Lenders, whether now existing or
hereafter arising and agree that Guarantor is legally and validly indebted to
Lenders under the Roberts Guarantee. You agree that no setoff, counterclaim or
defense exists with respect to your or Guarantor’s liability under the Loans and
that no other claim against the Lenders exists, and waive your rights to raise
any such setoff, counterclaim, defense or claim against the Lenders arising out
of occurrences on or prior to the date hereof. You acknowledge and agree that
the Loans are in default. You further acknowledge and agree that, as of the
beginning of business on January 16, 2009, the outstanding principal balance of
each of the Loans is as set forth below, in all cases, exclusive of interest,
late charges, legal fees and expenses, and other amounts due:

Revolving Loan - $25,179,041.42 (USD)

Mortgage Loan – $2,168,526.98 (CAD)

3. Effective as of the date hereof, interest will be paid at the default rate of
interest pursuant to the Loan Agreement.

4. Effective as of the date hereof the total amount available under the
Revolving Loan Commitment will be reduced from $35,000,000 to $30,000,000 and
all references in the Loan Agreement, the Notes and all other Loan Documents to
$35,000,000 are hereby deleted and replaced with a reference to $30,000,000.
Schedule 2 to the Loan Agreement is hereby replaced by a revised Schedule 2
attached hereto as Exhibit A. The reference in the BOA Revolving Credit Note to
$21,000,000 is hereby deleted and replaced with $18,000,000. The reference in
the HSBC Revolving Credit Note to $14,000,000 is hereby deleted and replaced
with $12,000,000.



--------------------------------------------------------------------------------

5. All existing loans to Borrower from any member of management, any principal,
or any Affiliate, shall be fully subordinated to the Loans pursuant to
subordination agreements satisfactory in form and substance to the Agent. No
principal or interest payments on any such subordinated loans shall be permitted
during the Forbearance Period.

6. Borrower shall deliver on Monday of each week a Borrowing Base Certificate as
of the immediately preceding Friday.

7. Borrower agrees to make all payments on the Loans in accordance with the Loan
Documents and to fully comply with the Loan Documents in all respects.

8. On March 16, 2009, or earlier upon termination of the Forbearance Period as
described in paragraph 1 above, the above described forbearance shall have
terminated and, unless otherwise agreed in writing by Agent, Agent shall have
the immediate right to seek collection of the Loans by all available means and
exercise any and all other post default rights and remedies available under the
Loan Documents.

9. Except as expressly set forth in this Forbearance Agreement, nothing
contained in this letter shall serve as a waiver of any right of the Agent, a
waiver or cure of any defaults under the Loans, a modification of the Loans or
the documentation thereof or an agreement or commitment by the Agent to extend
or otherwise modify the Loans. Nothing contained in this letter shall prevent
the Agent from taking action after termination of the Forbearance Period.

10. You acknowledge your obligation to reimburse the Agent for all of its
out-of-pocket expenses incurred in connection with its dealings with you and/or
the Loans, including, without limitation, all legal fees and expenses incurred
in connection with this letter agreement and the transactions contemplated
hereby. You agree to pay or reimburse the Agent for all such expenses on demand.

11. This letter agreement constitutes the entire understanding and agreement
between the parties hereto pertaining to the subject matter hereof and
completely and fully supersedes all prior and contemporaneous understandings or
agreements, both written and oral, between the Agent and you.

12. The provisions of paragraphs 4, 5, and 6 of this letter agreement shall
survive expiration or termination of the forbearance described in paragraph 1
above, and shall continue in full force and effect as long as any part of the
Loans are outstanding and unpaid.

13. From time to time, you agree to execute and deliver, or cause to be executed
and delivered, to the Agent such additional documents and to provide such
additional information as the Agent may reasonably require to carry out the
terms of this letter agreement.

14. You acknowledge that each of you has been represented by legal counsel in
connection with this letter agreement or has had the opportunity to be
represented by legal counsel.



--------------------------------------------------------------------------------

15. Borrower does hereby release, acquit and forever discharge Agent and
Lenders, and their respective representatives, parent, subsidiaries, affiliates,
officers, directors, agents, employees, servants, attorneys and representatives,
as well as the respective personal representatives, successors and assigns of
any and all of them (collectively, the “Released Lender Parties”), from and
against any and all claims (including without limitation, any so-called “lender
liability” claims or defenses), demands, debts, actions, causes of action,
suits, contracts, agreements, obligations, accounts, defenses, offsets against
any of the Obligations, and liabilities of any kind or character whatsoever,
known or unknown, suspected or unsuspected, in contract or in tort, at law or in
equity, including without implied limitation, such claims and defenses as fraud,
mistake, failure of consideration and duress, which the Borrower and/or anyone
claiming by or through any of them ever had, now has, or might hereafter have
against any of the Released Lender Parties for or by reason of any matter, cause
or thing whatsoever occurring from the beginning of time through and including
the date hereof which relates to, in whole or in part, directly or indirectly:
(a) any of the Obligations, (b) this Forbearance Agreement and any of the Loan
Documents; (c) any of the Collateral or other property granted to Agent as
security for any of the Indebtedness; or (4) the administration of any of the
Obligations or conduct of Agent or of any of the other Released Lender Parties.
In addition, the Borrower agrees not to commence, join in, assist, prosecute or
participate in any suit or other proceeding against any of the Released Lender
Parties relating directly or indirectly to any of the foregoing matters
(including without limitation this Forbearance Agreement and the Loan Documents)
or otherwise contrary to the provisions set forth above.

16. TIME IS OF THE ESSENCE WITH RESPECT TO EACH AND EVERY PROVISION OF THIS
LETTER AGREEMENT.

17. This Forbearance Agreement shall inure to the benefit of and bind the
parties hereto and their respective legal representatives, heirs,
administrators, executors, successors and assigns.

18. This Forbearance Agreement shall be governed by and construed in accordance
with the laws of the State of Connecticut without giving effect to conflict of
laws principles.

19. This Forbearance Agreement may be executed in any number of counterparts,
each of which shall constitute an original and all of which taken together shall
constitute one instrument.



--------------------------------------------------------------------------------

If the terms of this letter are acceptable to you and you agree to be bound by
them, please so indicate by signing and returning the enclosed copy of this
letter. This letter agreement shall not become effective unless it is signed by
each of the parties to whom it is addressed and returned to the Agent, to be
received no later than 5:00 p.m., January 20, 2009, TIME BEING OF THE ESSENCE.

 

AGENT: BANK OF AMERICA, N.A. By:  

/s/ Seth Tyminski

Name:  

Seth Tyminski

Its:   Assistant Vice President LENDERS: BANK OF AMERICA, N.A. By:  

/s/ Seth Tyminski

Name:   Seth Tyminski Its:   Assistant Vice President HSBC BANK USA, NATIONAL
ASSOCIATION By:  

/s/ Jose V. Mazariegos

  Jose V. Mazariegos, Senior Vice President

 



--------------------------------------------------------------------------------

ACCEPTED AND AGREED TO:

 

BORROWER: Q.E.P. CO., INC. By  

/s/ Lewis Gould

Name:   Lewis Gould Its:   Chief Executive Officer ROBERTS CONSOLIDATED
INDUSTRIES, INC. By  

/s/ Lewis Gould

Name:   Lewis Gould Its:   President

(Duly Authorized)

ROBERTS HOLDING INTERNATIONAL, INC. By  

/s/ Lewis Gould

Name:   Lewis Gould Its:   President

(Duly Authorized)

ROBERTS COMPANY CANADA LIMITED By  

/s/ Lewis Gould

Name:   Lewis Gould Its:   President

(Duly Authorized)

 



--------------------------------------------------------------------------------

Q.E.P. ZOCALIS HOLDING L.L.C. By  

/s/ Lewis Gould

Name:   Lewis Gould Its:   President

(Duly Authorized)

BOIARDI PRODUCTS CORPORATION By  

/s/ Lewis Gould

Name:   Lewis Gould Its:   President

(Duly Authorized)

ROBERTS CAPITOL, INC. By  

/s/ Lewis Gould

Name:   Lewis Gould Its:   President

(Duly Authorized)

QEP-CALIFORNIA, INC. By  

/s/ Lewis Gould

Name:   Lewis Gould Its:   President

(Duly Authorized)

Q.E.P. STONE HOLDINGS, INC. By  

/s/ Lewis Gould

Name:   Lewis Gould Its:   President

(Duly Authorized)

 



--------------------------------------------------------------------------------

GUARANTOR: ROBERTS COMPANY CANADA LIMITED By  

/s/ Lewis Gould

Name:   Lewis Gould Its:   President

(Duly Authorized)

cc: James C. Schulwolf, Esquire



--------------------------------------------------------------------------------

Exhibit A

SCHEDULE 2

COMMITMENTS

 

Lender

   Mortgage Loan
Commitment     Revolving Loan
Commitment  

Bank of America, N.A.

   $ 1,301,116.19 (CAD )   $ 18,000,000 (USD )

HSBC Bank USA, National Association

   $ 867,410.79 (CAD )   $ 12,000,000 (USD )                 

TOTAL

   $ 2,168,526.98 (CAD )   $ 30,000,000 (USD )